Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 1 of 16            PageID #: 1395




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

ALICE SHEPHERD o/b/o AMC,                   )
   Plaintiff,                               )
                                            )
v.                                          )    CIVIL ACTION NO. 1:19-00292-N
                                            )
ANDREW M. SAUL,                             )
Commissioner of Social Security,            )
   Defendant.                               )

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Alice Shepherd, on behalf of minor claimant AMC, brought this action

under 42 U.S.C. §§ 405(g) and 1383(c)(3) seeking judicial review of a final decision of

the Defendant Commissioner of Social Security (“the Commissioner”) denying AMC’s

application for supplemental security income (“SSI”) under Title XVI of the Social

Security Act, 42 U.S.C. § 1381, et seq.1 Upon due consideration of the parties’ briefs

(Docs. 12, 14) and those portions of the administrative record (Doc. 11) relevant to

the issues raised, the Court finds that the Commissioner’s final decision is due to be

AFFIRMED.2




1“Title XVI of the Act provides for the payment of disability benefits to indigent
persons under the Supplemental Security Income (SSI) program.” Bowen v. Yuckert,
482 U.S. 137, 140, 107 S. Ct. 2287, 96 L. Ed. 2d 119 (1987) (citing 42 U.S.C. § 1382(a)).

2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73,
and S.D. Ala. GenLR 73. (See Docs. 16, 17). With the Court’s consent, the parties
jointly waived the opportunity to present oral argument. (See Docs. 18, 19).
Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 2 of 16            PageID #: 1396




                          I.     Procedural Background

      The subject application for SSI was filed on AMC’s behalf with the Social

Security Administration (“SSA”) on January 29, 2016. After it was initially denied,

AMC requested a hearing before an Administrative Law Judge (“ALJ”) with the SSA’s

Office of Disability Adjudication and Review. Such a hearing was held on April 12,

2018. On August 1, 2018, the ALJ issued an unfavorable decision on AMC’s

application, finding AMC not disabled under the Social Security Act and therefore

not entitled to benefits. (See Doc. 11, PageID.729-746).

      The Commissioner’s decision on AMC’s application became final when the

Appeals Council denied AMC’s request for review of the ALJ’s unfavorable decision

on April 15, 2019. (Id., PageID.710-714). Shepherd, on AMC’s behalf, subsequently

brought this action under § 1383(c)(3) for judicial review of the Commissioner’s final

decision. See 42 U.S.C. § 1383(c)(3) (“The final determination of the Commissioner of

Social Security after a hearing [for SSI benefits] shall be subject to judicial review as

provided in section 405(g) of this title to the same extent as the Commissioner’s final

determinations under section 405 of this title.”); 42 U.S.C. § 405(g) (“Any individual,

after any final decision of the Commissioner of Social Security made after a hearing

to which he was a party, irrespective of the amount in controversy, may obtain a

review of such decision by a civil action commenced within sixty days after the

mailing to him of notice of such decision or within such further time as the

Commissioner of Social Security may allow.”); Ingram v. Comm'r of Soc. Sec. Admin.,

496 F.3d 1253, 1262 (11th Cir. 2007) (“The settled law of this Circuit is that a court
Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 3 of 16          PageID #: 1397




may review, under sentence four of section 405(g), a denial of review by the Appeals

Council.”).

                            II.      Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on proper

legal standards. Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.” ’

” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quoting

Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (per curiam)

(internal citation omitted) (quoting Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir.

1997))). “[T]he threshold for such evidentiary sufficiency is not high.” Biestek v.

Berryhill, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d 504 (2019). In reviewing the

Commissioner’s factual findings, the Court “ ‘may not decide the facts anew, reweigh

the evidence, or substitute our judgment for that of the [Commissioner].’ ” Winschel,

631 F.3d at 1178 (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8 (11th Cir.

2004) (alteration in original) (quoting Bloodsworth v. Heckler, 703 F.2d 1233, 1239

(11th Cir. 1983))). “ ‘Even if the evidence preponderates against the [Commissioner]’s

factual findings, [the Court] must affirm if the decision reached is supported by

substantial evidence.’ ” Ingram, 496 F.3d at 1260 (quoting Martin v. Sullivan, 894

F.2d 1520, 1529 (11th Cir. 1990)).

      Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if
Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 4 of 16           PageID #: 1398




interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings made

by the [agency] were unreasonable. To that end, [judicial] inquiry is highly deferential

and we consider only whether there is substantial evidence for the findings made by

the [agency], not whether there is substantial evidence for some other finding that

could have been, but was not, made. That is, even if the evidence could support

multiple conclusions, we must affirm the agency's decision unless there is no

reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022, 1029 (11th

Cir. 2004) (en banc) (citations and quotation omitted).3

        “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [A court] must scrutinize the record as a whole to determine if the




3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam) (“The
court need not determine whether it would have reached a different result based upon
the record” because “[e]ven if we find that the evidence preponderates against the
[Commissioner]'s decision, we must affirm if the decision is supported by substantial
evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir. 1991) (under the
substantial evidence standard, “we do not reverse the [Commissioner] even if this
court, sitting as a finder of fact, would have reached a contrary result…”); Hunter v.
Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th Cir. 2015) (“In light of our
deferential review, there is no inconsistency in finding that two successive ALJ
decisions are supported by substantial evidence even when those decisions reach
opposing conclusions. Faced with the same record, different ALJs could disagree with
one another based on their respective credibility determinations and how each weighs
the evidence. Both decisions could nonetheless be supported by evidence that
reasonable minds would accept as adequate.”); Barron v. Sullivan, 924 F.2d 227, 230
(11th Cir. 1991) (“Substantial evidence may even exist contrary to the findings of the
ALJ, and we may have taken a different view of it as a factfinder. Yet, if there is
substantially supportive evidence, the findings cannot be overturned.”); Edlund v.
Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001), as amended on reh'g (Aug. 9, 2001)
(“If the evidence is susceptible to more than one rational interpretation, the court
may not substitute its judgment for that of the Commissioner.”).
Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 5 of 16              PageID #: 1399




decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to conduct

a de novo proceeding, nor to rubber stamp the administrative decisions that come

before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”). “In determining whether substantial evidence exists, [a

court] must…tak[e] into account evidence favorable as well as unfavorable to the

[Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986). If a

court determines that the Commissioner reached his decision by focusing upon one

aspect of the evidence and ignoring other parts of the record[, i]n such circumstances

[the court] cannot properly find that the administrative decision is supported by

substantial evidence. It is not enough to discover a piece of evidence which supports

that decision, but to disregard other contrary evidence.” McCruter v. Bowen, 791 F.2d

1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid requirement that the

ALJ specifically refer to every piece of evidence in his decision, so long as the ALJ’s

decision ... is not a broad rejection which is not enough to enable [a reviewing court]

to conclude that the ALJ considered [the claimant's] medical condition as a whole.’ ”

Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th Cir. 2014) (quoting

Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005) (per curiam) (quotation and

brackets omitted)). 4



4   Moreover, “district court judges are not required to ferret out delectable facts buried
Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 6 of 16             PageID #: 1400




in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061 (11th
Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden upon the
district court to distill every potential argument that could be made based on the
materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239 (11th Cir.
2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment) (quoting
Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995) (en banc))
(ellipsis added). The Eleventh Circuit Court of Appeals, whose review of Social
Security appeals “is the same as that of the district court[,]” Miles v. Chater, 84 F.3d
1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of error not
fairly raised in the district court. See Stewart v. Dep’t of Health & Human Servs., 26
F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of appeals] will
not address an argument that has not been raised in the district court…Because
Stewart did not present any of his assertions in the district court, we decline to
consider them on appeal.” (applying rule in appeal of judicial review under 42 U.S.C.
§§ 405(g), 1383(c)(3)); Crawford, 363 F.3d at 1161 (same); Hunter v. Comm’r of Soc.
Sec., 651 F. App'x 958, 962 (11th Cir. 2016) (per curiam) (unpublished) (same); Cooley
v. Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th Cir. 2016) (per curiam)
(unpublished) (“As a general rule, we do not consider arguments that have not been
fairly presented to a respective agency or to the district court. See Kelley v. Apfel, 185
F.3d 1211, 1215 (11th Cir. 1999) (treating as waived a challenge to the administrative
law judge’s reliance on the testimony of a vocational expert that was ‘not raise[d] . . .
before the administrative agency or the district court’).”); In re Pan Am. World
Airways, Inc., Maternity Leave Practices & Flight Attendant Weight Program Litig.,
905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f a party hopes to preserve a claim,
argument, theory, or defense for appeal, she must first clearly present it to the district
court, that is, in such a way as to afford the district court an opportunity to recognize
and rule on it.”); Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999) (applying In re
Pan American World Airways in Social Security appeal); Sorter v. Soc. Sec. Admin.,
Comm'r, 773 F. App'x 1070, 1073 (11th Cir. 2019) (per curiam) (unpublished) (“Sorter
has abandoned on appeal the issue of whether the ALJ adequately considered her
testimony regarding the side effects of her pain medication because her initial brief
simply mentions the issue without providing any supporting argument. See Singh v.
U.S. Att’y Gen., 561 F.3d 1275, 1278–79 (11th Cir. 2009) (explaining that ‘simply
stating that an issue exists, without further argument or discussion, constitutes
abandonment of that issue’).”); Figuera v. Comm'r of Soc. Sec., 819 F. App'x 870, 871
n.1 (11th Cir. 2020) (per curiam) (unpublished) (“Figuera also argues the ALJ failed
to properly assess her credibility … However, Figuera did not adequately raise this
issue in her brief before the district court. She raised the issue only summarily,
without any citations to the record or authority. See Sapuppo v. Allstate Floridian
Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014) (noting that a party ‘abandons a claim
when he either makes only passing references to it or raises it in a perfunctory
manner without supporting arguments and authority’). As a result, we do not address
the sufficiency of the ALJ's credibility finding.”).
Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 7 of 16          PageID #: 1401




      The “substantial evidence” “standard of review applies only to findings of fact.

No similar presumption of validity attaches to the [Commissioner]’s conclusions of

law, including determination of the proper standards to be applied in reviewing

claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986) (quotation

omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th Cir. 1982)

(“Our standard of review for appeals from the administrative denials of Social

Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is applicable

only to findings of fact made by the Secretary, and it is well established that no

similar presumption of validity attaches to the Secretary’s conclusions of law,

including determination of the proper standards to be applied in reviewing claims.”

(some quotation marks omitted)). This Court “conduct[s] ‘an exacting examination’ of

these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam)

(quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “ ‘The

[Commissioner]’s failure to apply the correct law or to provide the reviewing court

with sufficient reasoning for determining that the proper legal analysis has been

conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius v.

Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of Health

& Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

      In sum, courts “review the Commissioner’s factual findings with deference and

the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245 F.3d
Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 8 of 16           PageID #: 1402




1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211 (11th

Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the legal

principles upon which the Commissioner's decision is based. Chester v. Bowen, 792

F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only to

determine whether it is supported by substantial evidence. Crawford v. Comm’r of

Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). It is also important to note that

a court cannot “affirm simply because some rationale might have supported the

[Commissioner]’ conclusion[,]” as “[s]uch an approach would not advance the ends of

reasoned decision making.” Owens, 748 F.2d at 1516. Rather, “an agency’s order must

be upheld, if at all, on the same basis articulated in the order by the agency itself.”

Fed. Power Comm'n v. Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L. Ed. 2d 141

(1974) (quotation omitted). See also Newton v. Apfel, 209 F.3d 448, 455 (5th Cir. 2000)

(“The ALJ’s decision must stand or fall with the reasons set forth in the ALJ’s

decision, as adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin., Comm'r,

781 F. App’x 912, 921 (11th Cir. 2019) (per curiam) (unpublished)5 (“Agency actions

… must be upheld on the same bases articulated in the agency's order.” (citing Texaco

Inc., 417 U.S. at 397, and Newton, 209 F.3d at 455)).

      Eligibility for SSI requires that a claimant be “disabled.” 42 U.S.C. §

1382(a)(1)-(2). “An individual under the age of 18 shall be considered disabled … if




5In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 9 of 16          PageID #: 1403




that individual has a medically determinable physical or mental impairment, which

results in marked and severe functional limitations, and which can be expected to

result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 1382c(C)(i). “Notwithstanding [§ 1382c(C)](i),

no individual under the age of 18 who engages in substantial gainful activity … may

be considered to be disabled.” Id. § 1382c(C)(ii).

      The Social Security Administration uses a sequential, three-step
      analysis to determine whether a child is disabled. The claimant must
      establish (1) whether the child is working; (2) whether the child has a
      severe impairment or combination of impairments; and (3) whether the
      child's impairment or combination of impairments meets, medically
      equals, or functionally equals the severity of an impairment in the
      Listing of Impairments. 20 C.F.R. § 416.924(a); id. Pt. 404, Subpt. P,
      App. 1…

      …To determine whether an impairment or combination of impairments
      “functionally equals” a listed impairment, the administrative law judge
      assesses the claimant on six domains, including (1) acquiring and using
      information; (2) attending and completing tasks; (3) interacting and
      relating with others; (4) moving about and manipulating objects; (5)
      caring for himself; and (6) health and physical well-being. Id. §§
      416.926a(a), (b)(1), (d). The claimant must establish that he suffers from
      an “extreme” limitation in one of the domains, or “marked” limitations
      in two of the domains. Id. § 416.926a(a). A “marked” limitation is one
      that “interferes seriously with [the claimant's] ability to independently
      initiate, sustain, or complete activities.” Id. § 416.926a(e)(2)(i). “
      ‘Marked’ limitation also means a limitation that is ‘more than moderate’
      but ‘less than extreme.’ It is the equivalent of the functioning we would
      expect to find on standardized testing with scores that are at least two,
      but less than three, standard deviations below the mean.” Id.

Parks ex rel. D.P. v. Comm'r, Soc. Sec. Admin., 783 F.3d 847, 850-51 (11th Cir. 2015).6

“The burden lies with the claimant to prove that he meets or equals a Listing.” Gray



6The Court will hereinafter use “Step One,” “Step Two,” and “Step Three” when
referencing individual steps of this sequential evaluation.
Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 10 of 16           PageID #: 1404




ex rel. Whymss v. Comm'r of Soc. Sec., 454 F. App'x 748, 750 (11th Cir. 2011) (per

curiam) (unpublished) (citing Barron v. Sullivan, 924 F.2d 227, 229 (11th Cir. 1991)).

However, “the Commissioner of Social Security has an obligation to develop a full and

fair record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established

that the ALJ has a basic duty to develop a full and fair record. Nevertheless, the

claimant bears the burden of proving that he is disabled, and, consequently, he is

responsible for producing evidence in support of his claim.” (citations omitted)). “This

is an onerous task, as the ALJ must scrupulously and conscientiously probe into,

inquire of, and explore for all relevant facts. In determining whether a claimant is

disabled, the ALJ must consider the evidence as a whole.” Henry v. Comm'r of Soc.

Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and quotation

omitted).

      When, as here, the ALJ denies benefits and the Appeals Council denies review

of that decision, the Court “review[s] the ALJ’s decision as the Commissioner’s final

decision.” Doughty, 245 F.3d at 1278. But “when a claimant properly presents new

evidence to the Appeals Council, a reviewing court must consider whether that new

evidence renders the denial of benefits erroneous.” Ingram, 496 F.3d at 1262.

Nevertheless, “when the [Appeals Council] has denied review, [the Court] will look

only to the evidence actually presented to the ALJ in determining whether the ALJ’s

decision is supported by substantial evidence.” Falge v. Apfel, 150 F.3d 1320, 1323

(11th Cir. 1998).
Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 11 of 16          PageID #: 1405




                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that AMC was an “older infant” who had not

engaged in substantial gainful activity since the application date of January 29, 2016.

(Doc. 11, PageID.735).7 At Step Two, the ALJ determined that AMC had the following

severe impairments: hearing difficulties, pervasive developmental disorder,

expressive and receptive language disorder, and borderline intellectual functioning.

(Doc. 11, PageID.735). At Step Three, the ALJ found that AMC did not have an

impairment or combination of impairments that met, medically equaled, or

functionally equaled the severity of a specified impairment in Appendix 1 of the

Listing of Impairments, 20 C.F.R. § 404, Subpt. P, App. 1. (Id., PageID.735-745). In

determining that AMC did not functionally equal a Listing, the ALJ found that AMC

had marked limitation in the domain of acquiring and using information, no

limitation in the domain of moving about and manipulating objects, and “less than

marked” limitations in the remaining 4 domains (see id.) – thus failing to satisfy the

requirement that a child applicant demonstrate either an “extreme” limitation in one

of the domains or “marked” limitations in two. Accordingly, the ALJ found that AMC

was not under a disability as defined by the Social Security Act during the relevant

adjudicatory period. (Id., PageID.746).

                                   IV.    Analysis

      Shepherd’s sole claim of reversible error is that the ALJ failed to discuss AMC’s



7 “For SSI claims, a claimant becomes eligible in the first month where she is both
disabled and has an SSI application on file.” Moore v. Barnhart, 405 F.3d 1208, 1211
(11th Cir. 2005) (per curiam) (citing 20 C.F.R. § 416.202–03 (2005)).
Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 12 of 16            PageID #: 1406




speech impairment in analyzing the domain of interacting and relating with others,

for which the ALJ found “less than marked” limitation. No reversible error has been

shown.

      In analyzing the domain of interacting and relating with others, the

Commissioner considers how well a claimant initiates and sustains emotional

connections with others, develops and uses the language of his or her community,

cooperates with others, complies with rules, responds to criticism, and respects and

takes care of the possessions of others. 20 C.F.R. § 416.926a(i). “Interacting means

initiating and responding to exchanges with other people, for practical or social

purposes.” Id. § 416.926a(i)(1)(i). Both “[i]nteracting and relating require [a claimant]

to respond appropriately to a variety of emotional and behavioral cues. [The claimant]

must be able to speak intelligibly and fluently so that others can understand [her or

him]; participate in verbal turntaking and nonverbal exchanges; consider others’

feelings and points of view; follow social rules for interaction and conversation; and

respond to others appropriately and meaningfully.” Id. § 416.926a(i)(1)(iii). Among

the examples of limitations relevant to this domain is “difficulty speaking intelligibly

or with adequate fluency.” Id. § 416.926a(i)(3)(vi). See also Social Security Ruling 09-

5P, 2009 WL 396026, at *3 (Feb. 17, 2009) (“Both physical and mental impairments

can affect a child’s ability to interact with others. For example, a child with a hearing

impairment or abnormality of the speech mechanism (such as a repaired cleft palate)

may have speech that is difficult to understand. Such a child may have difficulty

describing an event to strangers.”).
Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 13 of 16         PageID #: 1407




       It is true that the ALJ did not specifically discuss AMC’s speech impairment

in analyzing the domain of interacting and relating with others. However, in her

general summary of the evidence prefacing her analysis of the six domains at Step

Three, the ALJ extensively discussed the evidence of AMC’s speech impairment,

including the following:

   •   a Teacher Questionnaire completed on January 5, 2018, by AMC’s preschool

       teacher, noting that the teacher had opined that AMC “has a ‘no problem’ to a

       ‘serious problem’ in interacting and relating with others…” (Doc. 11,

       PageID.736 (citing Administrative Ex. 14E)). A review of that questionnaire

       shows that, in providing an opinion on the domain of “interacting and relating

       with others,” the teacher found “serious problems” with AMC’s “seeking

       attention appropriately” and “asking permission appropriately,” but found only

       slight or no problems in the other factors listed. (Id., PageID.1043). Most

       relevant here, the teacher found “no problem” with AMC’s “using adequate

       vocabulary and grammar to express thoughts/ideas in general, everyday

       conversation.” (Id.). The teacher also answered “no” when asked if it had “been

       necessary to implement behavior modification strategies for the child.” (Id.).

       The ALJ assigned “great weight” to the Teacher Questionnaire (see id.,

       PageID.736), a finding that Shepherd does not challenge.

   •   A   speech-language    pathologist’s   Initial   Speech-Language   Evaluation

       performed March 16, 2015, which noted that AMC had only “ ‘mild receptive

       language delay and moderate expressive language delay…’ ” (Id., PageID.737
Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 14 of 16          PageID #: 1408




       (quoting Administrative Ex. 3F)). After six months of speech therapy, the

       pathologist noted that AMC “ ‘produces 10 out of 12 age appropriate Monkey

       Mouth phonemes.” (Id. (quoting Administrative Ex. 3F)).

   •   The June 14, 2016 assessment of a speech therapist, who opined that AMC had

       “ ‘moderate expressive delay but mild receptive delay.’ ” (Id. (quoting

       Administrative Ex. 10F)).

   •   Notes from a February 25, 2016 examination by an Ear, Nose, and Throat

       physician, who stated that AMC “ ‘communicates without difficulty with

       normal voice quality.’ ” (Id. (quoting Administrative Ex. 9F (emphasis added

       by the ALJ))).

   •   Notes from an August 11, 2016 three-year checkup examination, in which the

       physician stated: “ ‘Making progress with speech therapy. In the past several

       months is talking much better.’ ” (Id. (quoting Administrative Ex. 7F (emphasis

       added by the ALJ))).

   •   Notes from an August 15, 2017 four-year old wellness visit, in which the

       physician stated that AMC had “ ‘age appropriate social/language interaction’

       ” and “ ‘normal speech.’ ” (Id., PageID.738) (quoting Administrative Ex. 11F)).

   •   Notes from a November 9, 2017 physical consultative examination, in which

       the physician noted: AMC “ ‘is able to respond in 2 word sentences. His speech

       is somewhat difficulty [sic] to understand, and he has to repeat some words for

       examiner to understand.’ ” (Id. (quoting Administrative Ex. 12F)).

   •   Notes from a November 15, 2017 mental consultative examination, in which
Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 15 of 16         PageID #: 1409




      the psychologist stated that AMC had “mixed expressive/receptive language

      disorder” and opined that his “ ‘cognitive and communication functioning is

      impaired.’” (Id. (quoting Administrative Ex. 13F)).

      The ALJ’s decision reflects adequate consideration of the evidence regarding

AMC’s speech impairment, regardless of her failure to specifically discuss it

analyzing the domain of interacting and relating with others. That evidence

consistently documented only mild to moderate limitations resulting from that

impairment, providing ample support for the ALJ’s finding of a “less than marked”

limitation in that domain.

      Shepherd appears to argue that the ALJ’s consideration of the speech

impairment was inconsistent. Correctly noting that the ALJ did specifically discuss

the speech impairment in analyzing the domain of acquiring and using information

(see Doc. 11, PageID.740) – the only domain in which the ALJ found marked

limitation – Shepherd interprets this to mean that “[t]he ALJ … certainly felt that

[AMC]’s speech delay had a significant impact on his functioning” (Doc. 12,

PageID.1370). However, in analyzing the domain of acquiring and using information,

the ALJ also took into account AMC’s full-scale IQ score of 71, and medical

assessments of “pervasive developmental delay” and “borderline intellectual

functioning,” in addition to limitations caused by AMC’s speech impairment. It is thus

reasonably clear that the ALJ’s finding a marked limitation in that domain was not

based on AMC’s speech impairment alone, but rather on the combined effects of the

several noted impairments. Nothing in the ALJ’s decision indicates she considered
Case 1:19-cv-00292-N Document 20 Filed 11/04/20 Page 16 of 16        PageID #: 1410




AMC’s speech impairment to cause significant limitations by itself – indeed, as

discussed above, the ALJ noted numerous portions of the record indicating that the

speech impairment caused only mild to moderate limitations, even adding her own

emphasis to quotations of certain portions. As such, there is no inconsistency in the

ALJ assigning less than marked limitations in other domains where the speech

impairment might have been considered.

      No reversible error having been shown, the Court finds that the

Commissioner’s final decision denying AMC’s application for benefits is therefore due

to be AFFIRMED.

                                V.     Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying AMC’s January 29, 2016 application for SSI is

AFFIRMED under sentence four of 42 U.S.C. § 405(g).

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 4th day of November 2020.

                                       /s/ Katherine P. Nelson
                                       KATHERINE P. NELSON
                                       UNITED STATES MAGISTRATE JUDGE
